 



Exhibit 10.1
DIRECTORS AND OFFICERS
INDEMNIFICATION AGREEMENT
          This Indemnification Agreement (the “Agreement”) is entered into as of
                                        , between Insight Enterprises, Inc., a
Delaware corporation (the “Company”), and [                    ], a member of
the Board of Directors and/or officer of the Company (the “Indemnitee”).
RECITALS
          WHEREAS, it is essential to the Company to retain and attract as
directors and officers the most capable persons available;
          WHEREAS, Indemnitee is a director and/or officer of the Company;
          WHEREAS, both the Company and Indemnitee recognize the increased risk
of litigation and other claims being asserted against directors and officers of
public companies in today’s environment;
          WHEREAS, the Amended and Restated Bylaws (“Bylaws”) of the Company
require the Company to indemnify and advance expenses to its directors and
officers to the fullest extent permitted by law and the Indemnitee has been
serving and continues to serve as a director and/or officer of the Company in
part in reliance on such Bylaws;
          WHEREAS, in recognition of Indemnitee’s need for substantial
protection against personal liability in order to enhance Indemnitee’s continued
service to the Company in an effective manner and Indemnitee’s reliance on the
Company’s Amended and Restated Certificate of Incorporation (the “Certificate of
Incorporation”) and Bylaws, and in part to provide Indemnitee with specific
contractual assurance that the protection promised by the Certificate of
Incorporation and Bylaws will be available to Indemnitee (regardless of, among
other things, any amendment to or revocation of such or any change in the
composition of the Company’s Board of Directors or acquisition transaction
relating to the Company), the Company wishes to provide in this Agreement for
the indemnification of, and the advancing of expenses to, Indemnitee to the
fullest extent (whether partial or complete) permitted by law and as set forth
in this Agreement, and, to the extent insurance is maintained, for the continued
coverage of Indemnitee under the Company’s directors’ and officers’ liability
insurance policies; and
          THEREFORE, in consideration of Indemnitee continuing to serve the
Company directly or, at its request, with another enterprise, and intending to
be legally bound hereby, and for other good and valuable consideration, the
adequacy of which is hereby acknowledged, the parties agree as follows:

1



--------------------------------------------------------------------------------



 



          1. Certain Definitions:
Action: any threatened, pending or completed action, suit or proceeding, whether
civil, criminal, administrative, investigative or other, or any inquiry or
investigation, whether conducted by the Company or any other party, that
Indemnitee in good faith believes might lead to the institution of any such
action, suit or proceeding.
Change in Control: shall be deemed to have occurred if (i) any “person” (as such
term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of 1934,
as amended), other than a trustee or other fiduciary holding securities under an
employee benefit plan of the Company or a corporation owned directly or
indirectly by the stockholders of the Company in substantially the same
proportions as their ownership of stock of the Company, is or becomes the
“beneficial owner” (as defined in Rule 13d-3 under said Act), directly or
indirectly, of securities of the Company representing 20% or more of the total
voting power represented by the Company’s then outstanding Voting Securities (as
defined below), or (ii) during any period of two consecutive years, individuals
who at the beginning of such period constitute the Board of Directors of the
Company and any new director whose election by the Board of Directors or
nomination for election by the Company’s stockholders was approved by a vote of
at least two-thirds (2/3) of the directors then still in office who either were
directors at the beginning of the period or whose election or nomination for
election was previously so approved, cease for any reason to constitute a
majority thereof, or (iii) the stockholders of the Company approve a merger or
consolidation of the Company with any other corporation, other than a merger or
consolidation which would result in the Voting Securities of the Company
outstanding immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into Voting Securities of the
surviving entity) at least 80% of the total voting power represented by the
Voting Securities of the Company or such surviving entity outstanding
immediately after such merger or consolidation, or (iv) the stockholders of the
Company approve a plan of complete liquidation of the Company or an agreement
for the sale or disposition by the Company of (in one transaction or a series of
transactions) all or substantially all the Company’s assets.
Derivative Action: an Action by or in the right of the Company.
Expenses: include reasonable attorneys’ fees, court costs, deposition costs,
court reporter fees, travel and all other costs, expenses and obligations
actually paid to another or incurred in connection with investigating the facts
underlying the Action, preparing to defend and defending the Action or preparing
for and participating in the Action as a witness, or any of the foregoing
expenses incurred on appeal, or any other reasonable expenses incurred by
Indemnitee in participating in any Indemnifiable Action or Indemnifiable
Derivative Action.

2



--------------------------------------------------------------------------------



 



Indemnifiable Action or Indemnifiable Derivative Action: any Action or
Derivative Action arising out of or relating, directly or indirectly, to the
fact that Indemnitee is or was a Director, Indemnitee, employee, agent or
fiduciary of the Company, or a subsidiary of the Company, or is or was serving
at the request of the Company as a Director, Indemnitee, employee, trustee,
agent or fiduciary of another corporation, partnership, joint venture, employee
benefit plan, trust or other enterprise, or by reason of anything done or not
done by Indemnitee in any such capacity.
Independent Counsel: shall mean the person or body appointed in accordance with
Section 9(e).
Potential Change in Control: shall be deemed to have occurred if (i) the Company
enters into an agreement, the consummation of which would result in the
occurrence of a Change in Control; (ii) any person (including the Company)
publicly announces an intention to take or to consider taking actions which if
consummated would constitute a Change in Control; (iii) any person other than a
trustee or other fiduciary holding securities under an employee benefit plan of
the Company or a corporation owned, directly or indirectly, by the stockholders
of the Company in substantially the same proportions as their ownership of stock
of the Company who is or becomes the beneficial owner, directly or indirectly,
of securities of the Company representing 10% or more of the combined voting
power of the Company’s then outstanding Voting Securities, increases such
person’s beneficial ownership of such securities by five percentage points (5%)
or more over the percentage so owned by such person; or (iv) the Board of
Directors adopts a resolution to the effect that, for purposes of this
Agreement, a Potential Change in Control has occurred.
Reviewing Party: shall mean the person or body appointed in accordance with
Section 9(e).
Voting Securities: any securities of the Company which vote generally in the
election of directors.
          2. No Pending Actions. Except as set forth in a written notice to the
Company from Indemnitee or in litigation which has been filed and served on
Company, Indemnitee represents to Company that, to Indemnitee’s actual
knowledge, (i) there is no Indemnifiable Action or Indemnifiable Derivative
Action involving Indemnitee as of the date of this Agreement and (ii) no facts
exist that may form the basis for such Action involving Indemnitee.
          3. Indemnification For Actions Other Than Derivative Actions.
               (a) If Indemnitee was, is, or becomes a party to or a witness or
other participant in, or is threatened to be made a party to or witness or other
participant in, an Indemnifiable Action other than an Indemnifiable Derivative
Action, the Company shall, subject to the provisions of this Agreement,
indemnify Indemnitee to

3



--------------------------------------------------------------------------------



 



the fullest extent permitted by law against any and all Expenses, judgments,
fines, penalties, and amounts paid in settlement of such Action.
               (b) Notwithstanding anything in this Agreement to the contrary,
Indemnitee shall not be entitled to indemnification pursuant to this Agreement
in connection with any Action (or a part thereof) initiated by Indemnitee unless
(i) Indemnitee initiated the Action as part of Indemnitee’s duties to the
Company and its stockholders; (ii) the Company has joined in or the Board has
consented to the initiation of such Action; (iii) the Action is one to enforce
indemnification rights under this Agreement; or (iv) the Action is instituted
after a Change in Control and Independent Counsel has approved its initiation.
          4. Indemnification For Derivative Actions.
               (a) Basic Indemnification. If Indemnitee was, is, or becomes a
party to or a witness or other participant in, or is threatened to be made a
party to or witness or other participant in an Indemnifiable Derivative Action,
the Company shall, subject to the provisions of this Agreement, indemnify
Indemnitee to the fullest extent permitted by law against any and all Expenses,
but not judgments, fines, or, except as set forth below, amounts paid in
settlement of such Derivative Action.
               (b) Adjudication of Liability in Derivative Actions.
Notwithstanding Paragraph 4(a), no indemnification shall be made in respect of
any claim, issue, or matter as to which Indemnitee shall have been adjudged (by
final judicial determination from which there is no further right to appeal) to
be liable to the Company unless and only to the extent that the court in which
such Derivative Action was brought shall determine upon application by
Indemnitee that despite the adjudication of liability and in view of all
circumstances of the case, such person is fairly and reasonably entitled to
indemnification which such court shall deem proper.
               (c) Settlement of Derivative Actions. Notwithstanding
Paragraph 4(a), the court in which such Derivative Action was brought may
determine upon application of Indemnitee that, in view of all circumstances of
the case, indemnity for amounts paid in settlement is proper and may order
indemnity for the amounts so paid in settlement and for the Expenses actually
and reasonably paid in connection with such application, to the extent the court
deems proper.
          5. Limits on Indemnification. Except as stated in Paragraph 6, there
shall be no indemnification pursuant to this Indemnification Agreement:
               (a) to the extent that payment for the same claims or amounts are
actually made to the Indemnitee under a valid and collectible insurance policy;
provided, however, that if it should subsequently be determined that the
Indemnitee is not legally entitled to retain any such payment, the restriction
on indemnification pursuant to this subparagraph (a) shall no longer apply;
               (b) to the extent that the Indemnitee is indemnified or receives
a recovery for the same claims or amounts otherwise than pursuant to this

4



--------------------------------------------------------------------------------



 



Indemnification Agreement; provided, however, that if it should subsequently be
determined that the Indemnitee is not legally entitled to retain any such
recovery, the restriction on indemnification pursuant to this subparagraph
(b) shall no longer apply;
               (c) on account of any violation of Section 16(b) of the
Securities Exchange Act of 1934, as amended, and rules promulgated thereunder;
               (d) on account of any violation of Section 10(b) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”), and any rules
promulgated thereunder, or similar state law, to the extent that such violation
is based on (i) the purchase or sale of a security by Indemnitee or a person
affiliated with Indemnitee while Indemnitee is in possession of material
nonpublic information about the Company, or (ii) the communication of material
nonpublic information about the Company in connection with any transaction on or
through the facilities of a national securities exchange or from or through a
broker or dealer, other than as part of a securities offering by the Company;
               (e) with respect to any transaction from which the Indemnitee
derived an improper personal benefit to which he or she is not legally entitled;
               (f) for the return of any remuneration paid to the Indemnitee
that is held by any court in a final judgment to have been illegal or improper;
               (g) to the extent that the Indemnitee acted or failed to act
(i) not in good faith, or (ii) not in a manner he or she reasonably believed to
be in or not opposed to the best interests of the Company, or (iii) with respect
to any criminal Action, with reasonable cause to believe his or her conduct was
unlawful; or
               (h) if a final nonappealable decision by a court having
jurisdiction in the matter shall determine that such indemnification is not
lawful.
          6. Partial and Mandatory Indemnity. If Indemnitee is entitled under
any provision of this Agreement to indemnification by the Company of some or a
portion of the Expenses, judgments, fines, penalties and amounts paid in
settlement of an Action but not for the total amount, the Company shall
indemnify Indemnitee for the portion to which Indemnitee is entitled. To the
extent that Indemnitee has been successful on the merits or otherwise (including
dismissal with or without prejudice) in defense of any Indemnifiable Action or
Indemnifiable Derivative Action, or in defense of any claim, issue or matter
therein, he or she shall be indemnified against Expenses actually and reasonably
incurred by him in connection therewith, except as stated in Paragraph 5(a) or
5(b).
          7. Notification of Indemnifiable Action or Indemnifiable Derivative
Action. Indemnitee shall promptly notify the Company of any Indemnifiable Action
or Indemnifiable Derivative Action promptly after receipt by Indemnitee of
notice of the commencement of such Indemnifiable Action or Derivative Action.
With respect thereto:

5



--------------------------------------------------------------------------------



 



               (a) The Company will be entitled to participate therein at its
own expense;
               (b) Except as otherwise provided below, the Company jointly with
any other indemnifying party may assume the defense thereof, with counsel
reasonably satisfactory to Indemnitee to be chosen or approved by the Company.
After notice from the Company to Indemnitee of its election to so assume the
defense thereof, the Company will not be liable to Indemnitee for any legal or
other expenses subsequently incurred by Indemnitee in connection with the
defense thereof other than reasonable costs of investigation or participation in
any Action or Derivative Action (including travel expenses) or as otherwise
provided below. Indemnitee shall have the right to employ independent counsel in
such Action or Derivative Action; however, the fees and expenses of such counsel
incurred after notice from the Company of its assumption of the defense thereof
shall be at the expense of Indemnitee unless:
                    (i) the employment of independent counsel by Indemnitee has
been authorized by the Company;
                    (ii) counsel employed by the Company to represent the
Indemnitee shall have reasonably concluded that there may be a conflict of
interest in the conduct of the defense of such action that prevents such counsel
from representing Indemnitee; or
                    (iii) the Company shall not in fact have employed counsel to
assume the defense of such Action or Derivative Action on behalf of Indemnitee.
The fees and expenses of independent counsel of Indemnitee in subparagraphs
7(b)(i), (ii) and (iii) shall be borne by the Company; and
               (c) If the Company has assumed the defense of the Indemnitee
pursuant to subparagraph (b) above, the Company shall not be liable to indemnify
Indemnitee under this Agreement for any amount paid in settlement of any Action
or Derivative Action effected without its written consent, the Company shall not
settle any Action or Derivative Action in any manner which would impose any
penalty or limitation on Indemnitee without Indemnitee’s written consent, and
neither the Company nor Indenmitee will unreasonably withhold their consent to
any proposed settlement.
          8. Establishment of Trust. In the event of a Potential Change in
Control, the Company shall, upon written request by Indemnitee, create a trust
for the benefit of Indemnitee and, from time to time upon written request of
Indemnitee, shall fund such trust in an amount sufficient to satisfy any and all
Expenses reasonably anticipated at the time of each such request to be incurred
in connection with investigating, preparing for and defending any Indemnifiable
Action or Indemnifiable Derivative Action, and any and all judgments, fines,
penalties and settlement amounts of any and all Indemnifiable Actions or
Indemnifiable Derivative Action from time to time actually paid or claimed,
reasonably anticipated or proposed to be paid. The amount or

6



--------------------------------------------------------------------------------



 



amounts to be deposited in the Trust pursuant to the foregoing funding
obligation shall be determined by the Reviewing Party. The terms of the trust
shall provide that upon a Change in Control (i) the trust shall not be revoked
or the principal thereof invaded without the written consent of the Indemnitee,
(ii) the trustee shall advance, within ten (10) business days of a written
request by the Indemnitee, any and all Expenses to the Indemnitee (and the
Indemnitee hereby agrees to reimburse the trust under the circumstances under
which the Indemnitee would be required to reimburse the Company under Section
9(b) of this Agreement), (iii) the trust shall continue to be funded by the
Company in accordance with the funding obligation set forth above, (iv) the
trustee shall promptly pay to Indemnitee all amounts for which Indemnitee shall
be entitled to indemnification pursuant to this Agreement or otherwise, and
(v) all unexpended funds in such trust shall revert to the Company upon a final
determination by the Reviewing Party or a court of competent jurisdiction, as
the case may be, that Indemnitee has been fully indemnified under the terms of
this Agreement. Trustee shall be chosen by the Board of Directors. Nothing in
this Section 8 shall relieve the Company of any of its obligations under this
Agreement. All income earned on the assets held in the Trust shall be reported
as income by the Company for federal, state, local and foreign tax purposes. The
Company shall pay all costs of establishing and maintaining the Trust, and shall
indemnify the Trustee against any and all expenses (including attorneys’ fees),
claims, liabilities, loss and damages arising out of or relating to this
Agreement or the establishment and maintenance of the Trust.
          9. Advance of Expenses; Failure to Pay Claim.
               (a) Written Request. If so requested by Indemnitee in writing,
unless the Reviewing Party has given a written opinion to the Company that
Indemnitee is not entitled to indemnification under applicable law, the Company
shall (subject to the Expense Advance Rules hereinafter described) advance to
Indemnitee (an “Expense Advance”) any and all Expenses incurred in connection
with the investigation and preparation of the Indemnitee’s participation in any
Indemnifiable Action or Indemnifiable Derivative Action, whether as a witness or
a party, pursuant to this Agreement within twenty (20) business days of receipt
of such written request together with the reimbursement commitment referred to
in subparagraph (b) below. Regardless of any action by the Reviewing Party, if
the Company does not honor Indemnitee’s request for an Expense Advance,
Indemnitee may bring an action to enforce the right to an Expense Advance in
accordance with the provisions of Section 9(f), and the Company shall have the
burden of proof in such action to demonstrate that the Expense Advance is not
payable. Any determination by the Reviewing Party not challenged by the
Indemnitee shall be binding on the Company and the Indemnitee.
               (b) Reimbursement by Indemnitee. The obligation of the Company to
make an Expense Advance shall be subject to the condition that, if it is
ultimately determined (by final judicial determination from which there is no
further right to appeal) that there are matters to which Indemnitee is not
entitled to indemnity under this Agreement, the Company shall be entitled to be
reimbursed by Indemnitee for all such amounts. Prior to obtaining the initial
Expense Advance, Indemnitee must confirm

7



--------------------------------------------------------------------------------



 



such reimbursement obligation by delivery to Company of a signed undertaking in
the form of Exhibit A or in such other form as Company may reasonably accept.
               (c) Expense Advance Rules. Expenses in all cases must be
reasonable and comply with existing or future billing procedures of the Company
so that the Company can reasonably monitor and audit such Expenses. With respect
to attorneys’ fees, the Company will give reasonable consideration to requests
for specific counsel and to requests for the grouping of individuals for joint
defense purposes. Any attorney representing more than one individual may be
requested to render separate statements to each individual or otherwise allocate
billings by individual.
               (d) Failure to Pay Claim. Regardless of any action by the
Reviewing Party, if loss has been incurred and a claim for indemnification under
this Agreement is not paid by the Company within twenty (20) business days after
a written claim has been received by the Company, Indemnitee may at any time
thereafter bring suit against the Company to recover any unpaid amount of the
claim.
               (e) Reviewing Party. Prior to any Change in Control, the
Reviewing Party shall be any appropriate person or body consisting of a member
or members of the Board or any other person or body appointed by the Board who
is not a party to the Proceeding at issue; after a Change in Control, the
Reviewing Party shall be the Independent Counsel referred to below. With respect
to all matters arising after a Change in Control concerning the rights of
Indemnitee to indemnity payments and Expense Advances under this Agreement or
any other agreement or under applicable law or the Company’s Certificate of
Incorporation or Bylaws now or hereafter in effect relating to indemnification
for Identifiable Events, the Company shall seek advice only from Independent
Counsel selected by the Company and approved by Indemnitee (which approval shall
not be unreasonably withheld, conditioned or delayed), and who has not otherwise
performed services for the Company or the Indemnitee (other than in connection
with indemnification matters) within the last five years. The Independent
Counsel shall not include any person who, under the applicable standards of
professional conduct then prevailing, would have a conflict of interest in
representing either the Company or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement. Such counsel, among other things,
shall render its written opinion to the Company and Indemnitee as to whether and
to what extent the Indemnitee should be permitted to be indemnified under
applicable law. The Company agrees to pay the reasonable fees of the Independent
Counsel and to indemnify fully such counsel against any and all expenses
(including without limitation attorneys’ fees), claims, liabilities, loss and
damages arising out of or relating to this Agreement or the engagement of
Independent Counsel pursuant hereto.
               (f) Jurisdiction. Each of the Company and Indemnitee agrees that
the Delaware Court of Chancery shall have exclusive jurisdiction to hear and
determine all actions for advancement of expenses or indemnification brought
under this Agreement, applicable law, the Company’s Certificate of Incorporation
or Bylaws or otherwise. Each of the Company and Indemnitee hereby irrevocably
consents to jurisdiction of such court.

8



--------------------------------------------------------------------------------



 



          10. Burden of Proof. In connection with any determination as to
whether Indemnitee is entitled to be indemnified hereunder the burden of proof
shall be on the Company to establish that Indemnitee is not so entitled. It
shall be a defense to any action brought by Indemnitee against the Company to
enforce this Agreement for Expenses incurred in defending an Action in advance
of its final disposition that it is not permissible under applicable law or
under this Agreement for the Company to indemnify Indemnitee for the amount
claimed. Neither the failure of the Reviewing Party or the Company (including
its Board, independent legal counsel, or its stockholders) to have made a
determination prior to the commencement of such action by Indemnitee that
indemnification of the Indemnitee is proper under the circumstances because he
or she has met the standard of conduct set forth in applicable law, nor an
actual determination by the Reviewing Party or Company (including its Board,
independent legal counsel, or its stockholders) that the Indemnitee had not met
such applicable standard of conduct, shall be a defense to the action or create
a presumption that the Indemnitee has not met the applicable standard of
conduct.
          11. No Presumption. For purposes of this Agreement, the termination of
any action, suit or proceeding by judgment, order, settlement (whether with or
without court approval) or conviction, or upon a plea of nolo contendere, or its
equivalent, shall not create a presumption that Indemnitee did not meet any
particular standard of conduct or have any particular belief or that a court has
determined that indemnification is not payable under this Indemnification
Agreement or permitted by applicable law.
          12. Nonexclusivity, Etc. The rights of the Indemnitee hereunder shall
be in addition to any other rights Indemnitee may have under the Company’s
Certificate of Incorporation or Bylaws, or the Delaware General Corporation Law
or otherwise. To the extent that a change in the Delaware General Corporation
Law (whether by statute or judicial decision) permits greater indemnification by
agreement than would be afforded currently under the Company’s Certificate of
Incorporation or Bylaws and this Agreement, it is the intent of the parties
hereto that Indemnitee shall enjoy by this Agreement the greater benefits so
afforded by such change.
          13. Liability Insurance. To the extent the Company maintains an
insurance policy or policies providing Directors’ and Officers’ liability
insurance, Indemnitee shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available for any
Company Director, Officer or Indemnitee. If Indemnitee incurs any Expenses in
tendering the defense of the Action to the insurance company providing the
Directors and Officers insurance, such Expenses shall be considered
indemnifiable Expenses.
          14. Period of Limitations. No legal action shall be brought and no
cause of action shall be asserted by or in the right of the Company against
Indemnitee, Indemnitee’s spouse, heirs, executors or personal or legal
representatives after the expiration of two years from the date of accrual of
such cause of action, and any claim or cause of action of the Company shall be
extinguished and deemed released unless asserted by the timely filing of a legal
action within such two year period; provided,

9



--------------------------------------------------------------------------------



 



however, that if any shorter period of limitations is otherwise applicable to
any such cause of action such shorter period shall govern.
          15. No Right To Continued Employment. Nothing contained in this
Indemnification Agreement is intended to, or shall, create any right to
continued employment by the Company.
          16. Amendments and Waiver. No supplement, modification, or amendment
of this Agreement shall be binding unless executed in writing by both of the
parties hereto; provided, however, that if any provision of this Agreement is
challenged as being unlawful, the parties agree that the court in which such
challenge is litigated may modify such provision so that it is enforceable to
the maximum extent permitted by law and may enforce the Agreement as so
modified. No waiver of any of the provisions of this Agreement shall be deemed
or shall constitute a waiver of any other provisions hereof (whether or not
similar) nor shall such waiver constitute a continuing waiver.
          17. Subrogation. In the event of payment under this Agreement, the
Company shall be subrogated to the extent of such payment to all of the rights
of recovery of Indemnitee, who shall execute all papers required and shall do
everything that may be necessary to secure such rights, including the execution
of such documents necessary to enable the Company effectively to bring suit to
enforce such rights.
          18. Binding Effect, Etc. This Agreement shall be binding upon and
inure to the benefit of and be enforceable by the parties hereto and their
respective successors, heirs, and assigns.
          19. Termination by Company. This Agreement shall continue in full
force and effect, regardless of whether Indemnitee continues to serve as an
officer or director of the Company or any other enterprise at the Company’s
request, unless terminated pursuant to this Paragraph. By giving written notice
to Indemnitee at his or her address according to Company records, the Company,
prior to a Potential Change of Control or Change of Control, may terminate its
obligations under this Indemnification Agreement as to any act or omission of
Indemnitee after such written notice is given. Notice is deemed given when
actually received or two days after being sent by registered or certified mail,
whichever is earlier.
          20. Severability. The provisions of this Agreement shall be severable
and, in the event that any of the provisions hereof (including any provision
within a single section, paragraph or sentence) are held by a court of competent
jurisdiction to be invalid, void or otherwise unenforceable, the remaining
provisions shall remain enforceable to the fullest extent permitted by law,
including the provisions that have been modified by a court pursuant to
Paragraph 16 hereof.
          21. Governing Law. This Agreement shall be governed by and construed
and enforced in accordance with, the laws of the State of Delaware applicable to
contracts made and to be performed in such state without giving effect to the
principles of conflicts of laws.

10



--------------------------------------------------------------------------------



 



          22. Prior Agreements. This Agreement supersedes all prior
Indemnification Agreements between the Company and Indemnitee. This Agreement
shall be deemed to have been in effect during all periods that Indemnitee was an
officer or director of the Company or any predecessor entity, regardless of the
date of this Agreement.

              INSIGHT ENTERPRISES, INC.
 
       
 
  By:    
 
       
 
       
 
  Name:    
 
       
 
       
 
  Title:    
 
       
 
            INDEMNITEE
 
                  [name]

11